Exhibit 10.1

 

[g253871kei001.gif]

 

Vicente Teixeira

Chief Personnel Officer

 

Mr. Raul Padilla

 

Dear Raul,

 

I am pleased to confirm the following terms and conditions in connection with
your appointment to the position of CEO Bunge Global Agribusiness effective
July 1, 2010 based in White Plains, New York and reporting directly to Alberto
Weisser:

 

Since your relocation to White Plains will not take place until September 1,
2010, the terms and conditions are divided in two distinct time frames:  period
one covering the time from July 1 to August 31, 2010 and period two beginning
with your relocation to White Plains effective September 1, 2010:

 

Period 1 (Argentina):

 

1.                          Base Salary: Your base salary will be $850,000 per
annum payable in 12 installments per year converted to Argentine Pesos at the
rate of 1US$ = ARS 3.9.

 

2.                          Annual Incentive Program: You will continue to be
eligible for consideration for an award under the Company’s Annual Incentive
Program. As CEO Bunge Global Agribusiness, your target annual incentive award is
100% of your base salary, with a maximum upward potential of 2.5 times this
amount. Note that the actual annual award will be determined based on your
individual contribution during each performance year as well as on the results
achieved against select financial metrics. Bonuses, if due, are typically paid
in the first quarter of the year following the announcement of financial results
for the performance year and are contingent upon your continued employment with
the Company through the end of the performance year. Your AIP award for 2010
will be calculated on a pro rata basis to reflect the relevant parameters for
the time worked as CEO Argentina and CEO Bunge Agribusiness, respectively.

 

3.                          Supplemental Bonus Program: In addition, you will be
eligible for a supplemental bonus opportunity based on Bunge’s global trading
performance.  For 2010, the award opportunity will range from 0 to 2.5 times
your AIP target pro-rated for the time period July 1 through December 31, 2010. 
Additional details will be provided to you under separate cover.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of the annual incentive program as well as those of the supplemental bonus
program, may be periodically revised or altered to reflect changing business or
market conditions. Should changes occur you will receive appropriate notice.

 

4.                          Benefits: You will be maintained on the benefits
plans in Argentina until your relocation to the White Plains area.

 

--------------------------------------------------------------------------------


 

Period 2 (White Plains, New York):

 

1.              Base Salary: Your base salary will be $850,000 per annum payable
in 24 installments per year.  Your salary will be reviewed to consider relevant
market rates during our annual salary review process.

 

2.              Annual Incentive Program: You will continue to be eligible for
consideration for an award under the Company’s Annual Incentive Program. As CEO
Bunge Global Agribusiness, your target annual incentive award is 100% of your
base salary, with a maximum upward potential of 2.5 times this amount. Note that
the actual annual award will be determined based on your individual contribution
during each performance year as well as on the results achieved against select
financial metrics. Bonuses, if due, are typically paid in the first quarter of
the year following the announcement of financial results for the performance
year and are contingent upon your continued employment with the Company through
the end of the performance year. Your AIP award for 2010 will be calculated on a
pro rata basis to reflect the relevant parameters for the time worked as CEO
Argentina and CEO Bunge Agribusiness, respectively.

 

In addition, you will continue to be eligible for the supplemental bonus
opportunity described in item 2 of the “Period 1” section.

 

3.              Long Term Incentive Program: You will continue to be eligible
for consideration for awards under the Company’s Equity Incentive Program.  The
value of this award is established annually by the Compensation Committee of the
Board based on a competitive analysis of Bunge’s peer companies and other
factors which impact the business.  Awards are typically granted in the form of
stock options and/or performance based restricted stock units during the first
quarter of each year.

 

In addition, you will receive a grant of 8,000 time-based restricted stock units
of Bunge effective September 1, 2010 which will vest at the rate of one-third
per year on the first day of July on each of the years 2011, 2012 and 2013.

 

Note that target amounts as well as the metrics, pay-out formulas and conditions
of the annual incentive, supplemental bonus and long-term incentive programs may
be periodically revised or altered to reflect changing business or market
conditions. Should changes occur you will receive appropriate notice.

 

4.              Benefits: Bunge also offers a competitive package of employee
benefits. For your information, listed below in summary format are some features
of our key benefits. Please note that, depending on business conditions and
competitive environment, the Company reserves the right to change these benefits
at any time without a retroactive impact on you. Should you need clarification
on any specific item, please contact me. Additional information will be sent to
you upon your transfer to the White Plains area.

 

a.               Group Medical Coverage:

·                                          Becomes effective on your transfer
date.

·                                          Covers all pre-existing conditions.

·                                          Offers a national PPO administered by
UnitedHealthcare or by BlueCross/BlueShield.

·                                          The current monthly cost of this
program is approximately $114 for single coverage, $228 for the employee plus
one family member and $293 for family coverage with deductions taken on a
pre-tax basis.

 

b.     Dental Insurance:

·                                          Offered by Delta Dental. Becomes
effective on your date of transfer.

 

--------------------------------------------------------------------------------


 

·                                          The current monthly cost of this
program is approximately $7 for single coverage, $14 for the employee plus one
family member and $20 for family coverage with deductions also taken on a
pre-tax basis.

 

c.               Life Insurance & AD&D:

·                                          Becomes effective on your transfer
date.

·                                          Presently, this plan is provided at
no cost to you.

·                                          The benefit is currently limited to
$1,000,000 but can be increased to two times your annual base salary contingent
upon you providing acceptable evidence of insurability.

 

d.              Short Term Disability (STD):

·                                          Becomes effective on your transfer
date.

·                             This program provides disability pay for illnesses
or disabilities incurred off the job.

·                             Presently, the plan is provided at no cost to you.

·                             The duration of this benefit is up to 26 weeks
based on the length of your service.

 

e.               Long Term Disability (LTD):

·                                          You are eligible to enroll on your
transfer date.

·                                          The plan is optional and provided at
a cost of $0.36 per $100 of monthly base salary up to a maximum monthly salary
of $10,000

·                                          You may elect to obtain coverage
paying for the premium on a pre-tax basis (in which case benefits paid will be
considered taxable income) or on an after-tax basis (in which case benefits, if
paid, will not be taxable).

·                                          When eligible, benefits under this
plan will begin after your 26th week of disability.

 

f.      Bunge Savings Plan: (401 (k) Plan):

·                                          You are eligible to participate in
this plan upon your transfer date.

·                                          Based on the present provisions you
may contribute between 1% and 50% (in 1% increments) of your base pay per year
on a pre-tax basis — for 2010 these contributions are capped at $16,500.

·                                          Currently, the Company will match $1
for every pre-tax dollar you contribute to the Plan up to 3% of your salary and
50% on contributions made on the next 2% of your salary.

·                                          In addition, participants aged 50 or
more can make additional (unmatched) pre-tax contributions.  For 2010, the
maximum “catch-up” contribution is $5,500.

·                                          Both Company and your individual
contributions are immediately vested.

·                                          You may direct your investments in
any combination of the funds offered.

·                                          Hardship withdrawal as well as loan
options are available.

 

g.              Pension Program:  Currently, Bunge also offers a defined benefit
pension program. Overall, the program offers a benefit equal to 1% of your final
average earnings (highest 5 consecutive years of the final ten years) per year
of service plus .5% of the amount by which these earnings exceed career average
social security wage basis. As a U.S. based member of the Executive Committee of
Bunge, you are eligible to participate in the Bunge U.S. Supplemental Executive
Retirement Program (SERP) and your “earnings” for purposes of the SERP will be
calculated based on your salary earned plus 100% of the annual bonus actually
earned effective with your relocation to the U.S.

 

Based on your past service with the Company, you are fully vested in the US
pension plan.

 

h.              Perquisite Allowance: As a US-based Executive Committee member
you will also receive a flexible perquisite allowance of $9,600 per annum
payable in 24 installments per year.

 

--------------------------------------------------------------------------------


 

i.      Vacation: You are eligible for four weeks of vacation per year.

 

j.      Holidays: The following holidays are currently recognized by the
Company:

New Years Day

Labor Day

Presidents Day

Good Friday

Independence Day

Memorial Day

Thanksgiving Day

Day after Thanksgiving

Christmas Day

 

You will also be eligible for two optional holidays per year.

 

All benefit programs are revised periodically to reflect an appropriate degree
of competitiveness. Overall, we target to position our benefits programs at the
median of our peer group of select public companies. Should changes occur to any
of our programs, you will receive appropriate notice.

 

5.              Relocation:  To ease the transfer process, Bunge will make
available to you certain special benefits and facilities. These are:

 

a)              Relocation Allowance:  To compensate for transitional living
conditions associated with setting up a new home and the income tax on certain
allowances, Bunge will pay you a relocation allowance equal to 3 months base
salary ($213,000 gross). If for any reason the move is not completed, this
payment must be returned to the Company.  Please note this payment is subject to
US taxes.

 

b)              Moving Expenses:  Under Bunge’s Relocation Program, Bunge will
pay for reasonable and customary expenses incurred related to your move to the
White Plains area, e.g. surface shipment and insurance costs for up to one 40
foot container of personal and household effects from Switzerland to the US and
air shipment and insurance costs for up to 400 lbs.  Please note, we do not
cover the insurance costs of unusual/unique antiques, artwork, jewelry and
collectibles

 

c)              Temporary Living:  Also covered by the relocation program are
costs associated with temporary living accommodation in the general office area
in White Plains until you are able to move to new permanent housing.  We
generally expect temporary living to be completed in approximately 60 days of
the transfer.

 

PLEASE NOTE THAT THE PAYMENT OR REIMBURSEMENT OF MOST RELOCATION EXPENSES WILL
BE CONSIDERED TAXABLE INCOME TO YOU.

 

6.              Income Tax: You will be provided with income tax preparation
assistance from PriceWaterhouseCoopers for the 2010 and 2011 tax years.  You
will be tax equalized in the event you experience double taxation on company
source income in Argentina and the U.S.

 

--------------------------------------------------------------------------------


 

7.              Severance: In the event your employment is involuntarily
terminated by the Company without “Cause,” (as defined in the Company’s Equity
Incentive Plan) you will receive (upon the release of any employment related
claims and covenants in form and substance satisfactory to both you and Bunge) a
lump sum payment equivalent to 12 months of your then prevailing base salary
plus your target award under the Annual Incentive Program.

 

In addition, if the termination is not due to performance, you will also receive
a prorated portion of your annual bonus for the year in which the termination
occurs.

 

You are reminded that our agreement includes your promise that:

 

(i)

you shall not (except to the extent required by an order of a court having
competent jurisdiction or under subpoena from an appropriate government agency)
disclose to any third person, whether during or subsequent to your employment
with the Company, any trade secrets; customer lists; product development and
related information; marketing plans and related information; sales plans and
related information; operating policies and manuals; business plans; financial
records; or other financial, commercial, business or technical information
related to the Company or any subsidiary or affiliate thereof unless such
information has been previously disclosed to the public by the Company or has
become public knowledge other than by a breach of this Agreement; provided,
however, that this limitation shall not apply to any such disclosure made while
you are employed by the Company, or any subsidiary or affiliate thereof in the
ordinary course of the performance of your duties;

 

 

(iii)

For eighteen months after the termination of your employment, you shall not
attempt, directly or indirectly, to induce any Company agent or employee of the
Company, or of any subsidiary or any affiliate thereof to be employed or perform
services elsewhere except if you are previously authorized to do so by the CEO
of Bunge Limited in writing;

 

 

(iv)

For eighteen months after the termination of your employment, you shall not
attempt, directly or indirectly, to induce any employee or agent of the Company,
or of any subsidiary or affiliate thereof to cease providing services to the
Company, or any subsidiary or affiliate thereof;

 

 

(v)

Following the termination of your employment, you shall provide assistance to
and shall cooperate with the Company or any subsidiary or affiliate thereof,
upon its reasonable request, with respect to matters within the scope of your
duties and responsibilities during your employment with the Company. (The
Company agrees and acknowledges that it shall, to the maximum extent possible
under the then prevailing circumstances, coordinate (or cause a subsidiary or
affiliate thereof to coordinate) any such request with your other commitments
and responsibilities to minimize the degree to which such request interferes
with such commitments and responsibilities). The Company agrees that it will
reimburse you for reasonable travel expenses (i.e., travel, meals and lodging)
that you may incur in providing assistance to the Company hereunder.

 

This agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to principles of
conflict of laws, and may not be amended or modified other than by written
agreement executed by the parties hereto or their respective successors and
legal representatives. In this manner, any litigation or other proceeding
commenced by either party to this or obligations hereunder shall be commenced in
the federal or state courts of New York.

 

--------------------------------------------------------------------------------


 

Raul, we are delighted that you have assumed the role of CEO Bunge Global
Agribusiness.  Should you have any questions do not hesitate to call me.

 

 

/s/ Vincente Teixeira

 

 

 

 

 

Vicente Teixeira

 

In agreement:

/s/ Raul Padilla

Chief Personnel Officer

 

 

Raul Padilla

 

 

 

 

 

 

Date: September 24, 2010

 

--------------------------------------------------------------------------------